Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 20, 2022

                                    No. 04-22-00125-CV

                    IN THE INTEREST OF S.C. and M.E.B., Children,

                 From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01853
                        Honorable Rosie Alvarado, Judge Presiding


                                      OR D ER
       Appellant Dad’s brief is due on April 20, 2022. See TEX. R. APP. P. 38.6(a). On the
due date, Dad moved for a twenty-day extension of time to file his brief.
       Appellant Dad’s motion is granted. His brief is due on May 10, 2022.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court